Citation Nr: 0911903	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1966 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in April 2007 of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to a total rating based on 
individual unemployability.  In June 2008, after the last 
issuance of a Supplemental Statement of the Case (SSOC), the 
Veteran, via his attorney, submitted a medical report from 
the Veteran's private physician, Dr. T.  The completed 
Attending Physician's Statement of Continued Disability lists 
the current diagnoses encumbering the Veteran.  Additionally, 
in October 2008, the Veteran's spouse submitted a statement 
along with a September 2008 medical report.  Neither the 
Veteran nor his attorney has waived the right to initial RO 
review.  See also Statement from the Veteran's attorney dated 
in June 2008.  Thus, additional development is needed.  

Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  In this case, such a waiver has not been 
received and a supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.




Accordingly, the case is REMANDED for the following action:

After conducting any development deemed 
appropriate, readjudicate the issue on 
appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case 
(SSOC), dated in August 2007.  If the 
determination remains unfavorable to the 
Veteran, he and his attorney should be 
provided with a SSOC that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran and 
his attorney should be given an 
opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


